Filed 6/27/14 In re Noah L. CA1/5
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION FIVE


In re Noah L., a Person Coming Under the
Juvenile Court Law.

THE PEOPLE,
         Plaintiff and Respondent,                                   A141207
v.
                                                                     (Alameda County
NOAH L.,                                                             Super. Ct. No. SJ13022080-01)
         Defendant and Appellant.


         Noah L. was adjudicated a ward of the juvenile court and committed to the
Division of Juvenile Justice (DJJ) following his admission that he had committed an
arson of an inhabited structure. He appeals from the dispositional order. Assigned
counsel has submitted a Wende1 brief, certifying that counsel has been unable to identify
any issues for appellate review. Counsel also has submitted a declaration confirming that
Noah has been advised of his right to personally file a supplemental brief raising any
points which he wishes to call to the court’s attention. No supplemental brief has been
submitted. As required, we have independently reviewed the record. (People v. Kelly
(2006) 40 Cal.4th 106, 109–110.)
         We find no arguable issues and therefore affirm.



         1
             People v. Wende (1979) 25 Cal.3d 436.


                                                             1
                   I.     FACTUAL AND PROCEDURAL BACKGROUND
       Noah appeals only from the court’s dispositional order. We therefore discuss the
facts of the offenses underlying his jurisdictional admission only as relevant to that order.
       On December 10, 2013, at approximately 3:00 a.m., Noah was arrested by an
Alameda County sheriff’s deputy. Noah was hiding in some bushes in the immediate
vicinity of a house that was on fire. The garage door was open and fire, smoke and water
were pouring from the garage.2 The resident and her juvenile son were found asleep in
the house. Two lighters and a plastic water bottle were found in the bushes about three
feet from where Noah had been initially detained. A battalion fire chief responding to the
scene advised the deputy that there had been five other possibly related suspicious fires in
and around the City of Dublin in the preceding three days. Noah confessed to the arson,
as well as three others, and an attempted arson at another residence.
       In one earlier arson, on December 6, 2013, the residents of a home were awakened
sometime after 9:00 p.m. by the sound of glass breaking. The husband saw that the lower
portion of the home was engulfed in smoke, and he and his wife had to escape onto the
roof of the home. In another incident, on December 9, 2013, at about 10:45 p.m., a bench
on the front porch of a residence was set on fire while the homeowners were inside. Two
other fires were set at residential construction sites between the late afternoon hours of
December 9, 2013, and the early morning hours of December 10, 2013, causing damage
to interior framing, plumbing and duct work.
       Noah was charged by petition with three counts of arson of an inhabited structure
(Pen. Code, § 451, subd. (b)), two counts of arson of a structure (id., § 451, subd. (c)),
and one count of first degree residential burglary (id., § 459). He was found ineligible for
deferred entry of judgment. Pursuant to an agreement with the district attorney, Noah
admitted to one count of arson of an inhabited structure (id., § 451, subd. (b)), and the
remaining counts were dismissed with facts and restitution open.


       2
         Facts relating to the underlying offenses, which are not in dispute, were set forth
in a probation report submitted to the court.


                                              2
       Dispositional hearings were held on January 30, February 6, and February 20,
2014. The court ordered an evaluation by the Alameda County Behavioral Health Care
Services Guidance Clinic (Guidance Clinic). The probation officer recommended an out-
of-home placement. The Guidance Clinic evaluation noted that Noah had significant
emotional disturbance and suffered from post-traumatic stress disorder due to prior
sexual abuse and witnessing a friend’s suicide. His risk to property, and indirectly to
people, was rated as high due to the impulsive and unpredictable nature of his actions.
He was found to need intensive residential mental health treatment and psychiatric
medication management, and a recommendation was made for placement in a “safe,
sheltered psychiatric residential treatment facility.” The Guidance Clinic report stated
that Noah’s mental health issues would “contraindicate” a DJJ commitment. Noah’s
counsel argued that Noah was not a suitable candidate for DJJ, and that a residential
placement was appropriate. The district attorney argued for a DJJ commitment due to the
serious nature of the offenses.
       The court stated that it had read and considered the probation officer’s report, the
Guidance Clinic report and recommendation, and the materials submitted by Noah’s
counsel. The court also indicated that it had personally contacted the director of the
proposed residential facility to learn more about its program. The intake director for the
facility could not state with certainty that Noah would be accepted into its program. The
majority of the minors placed at the facility were social services placements, and not as a
result of criminal acts. The director expressed concern over the ability of the program to
monitor Noah when he would be working or attending classes at a local community
college. The court found that Noah had a high level of mental health needs to be
addressed, that Noah’s offenses presented “considerable safety risks to the community,”
and that the residential facility would not be appropriate for Noah since it was not secure.
The court also found that the Guidance Clinic report had not adequately addressed
community safety issues. The court found that a DJJ commitment was “the only
conclusion that I can come to in terms of looking at the other options that are available.”
The court found that continuance in the home would be contrary to Noah’s welfare and


                                             3
best interests, and that it was probable that he would benefit from the reformatory
discipline or other treatment provided by DJJ. The maximum term of confinement was
set at eight years, and the court set forth its reasons for its choice of term.
                                     II.     DISCUSSION
       Noah’s notice of appeal focuses on the court’s dispositional order. The juvenile
court has long enjoyed great discretion in the disposition of juvenile matters. (In re
Greg F. (2012) 55 Cal.4th 393, 411.) “The standard of review of juvenile court
commitment decisions is well established. ‘The decision of the juvenile court . . . may be
reversed on appeal only upon a showing that the court abused its discretion in its
commitment of the minor.” (In re Jose R. (1983) 148 Cal.App.3d 55, 59.) “ ‘ “We must
indulge all reasonable inferences to support the decision of the juvenile court and will not
disturb its findings when there is substantial evidence to support them.” ’ [Citation.]” (In
re Robert H. (2002) 96 Cal.App.4th 1317, 1330.) By statutory mandate, the juvenile
court must find a commitment to DJJ to be a probable benefit to the minor. (Welf. &
Inst. Code, § 734.)3 The court did so. In determining the appropriate placement for
Noah, the court made the necessary findings that removal from the home was required,
and considered the Guidance Clinic’s psychodiagnostic evaluation, the probation
department recommendations, and circumstances of the serious offenses that Noah had
admitted committing. No arguable issue is presented as to the dispositional order.
                                     III.   DISPOSITION
       The dispositional order of the juvenile court is affirmed.




       3
         “No ward of the juvenile court shall be committed to the Youth Authority unless
the judge of the court is fully satisfied that the mental and physical condition and
qualifications of the ward are such as to render it probable that he will be benefited by the
reformatory educational discipline or other treatment provided by the Youth Authority.”
(Welf. & Inst. Code, § 734.)


                                               4
                                _________________________
                                Bruiniers, J.


We concur:


_________________________
Jones, P. J.


_________________________
Needham, J.




                            5